Title: From John Adams to United States House of Representatives, 19 December 1799
From: Adams, John
To: United States House of Representatives


				
					 Gentlemen of the House of Representatives:


					United States December 19, 1799.
				
				I receive with great respect and affection the condolence of the House of Representatives on the melancholy and affecting event in the death of the most illustrious and beloved personage which this country ever produced. I sympathize with you, with the nation, and with good men through the world in this irreparable loss sustained by us all. 
				
					John Adams.
				
				
			